Case: 16-40281      Document: 00514126974         Page: 1    Date Filed: 08/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40281                                FILED
                                  Summary Calendar                        August 22, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNOLDO MORALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-200-5


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Arnoldo Morales has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Morales has filed responses. The record is not sufficiently developed to allow
us to make a fair evaluation of Morales’s ineffective assistance of counsel




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40281    Document: 00514126974     Page: 2   Date Filed: 08/22/2017


                                 No. 16-40281

claims; we therefore decline to consider the claims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Morales’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.     Morales’s motion to file an out-of-time response is
GRANTED. His motions to relieve counsel and for the appointment of new
counsel are DENIED.




                                       2